—In an action, inter alia, pursuant to RPAPL article 15 to quiet title to real property, the plaintiff appeals from an order of the Supreme Court, Kings County (Douglass, J.), dated October 16, 2002, which denied her motion for summary judgment.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the matter is remitted to the Supreme Court, Kings County, for further proceedings consistent herewith.
The New York Recording Act (Real Property Law § 290 et *573seq.) protects a good faith purchaser for value from a prior unrecorded interest in real property provided, inter alia, that the subsequent purchaser’s interest is the first to be duly recorded (see Yen-Te Hsueh Chen v Geranium Dev. Corp., 243 AD2d 708, 709 [1997]; Morrocoy Mar. v Altengarten, 120 AD2d 500 [1986]; Goldstein v Gold, 106 AD2d 100, 101-102 [1984], affd 66 NY2d 624 [1985]; Real Property Law § 291; 11 Warren’s Weed, NY Real Property, Recording §§ 1.05, 1.07; 92 NY Jur 2d, Records and Recording §§ 85-88). It is undisputed that the plaintiff recorded her deed one day before the defendants Dewey Perone and Josephine Cruz, the subsequent purchasers, recorded their deed. As a result, Perone and Cruz may not invoke the protection of the recording statute. Under these circumstances, whether the plaintiff as the prior purchaser paid a valuable consideration for the property is irrelevant. Accordingly, the Supreme Court erred in denying the plaintiff’s motion for summary judgment.
In light of our determination, we remit the matter to the Supreme Court, Kangs County, to remove the temporary receiver pursuant to CPLR 6405, to direct the filing of an accounting by the temporary receiver, and for the entry of a judgment pursuant to RPAPL 1521 (1) declaring the validity of the plaintiff’s deed and the invalidity of the deed of Perone and Cruz. Florio, J.P., Feuerstein, Crane and Rivera, JJ., concur.